UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  January 8, 2020
DERRIYLN NEEDHAM,

                                 Plaintiff,                                        ORDER

                   – against –                                                 17 Civ. 5944 (ER)

UNITED STATES OF AMERICA,

                                 Defendant.



Ramos, D.J.:

         The Court having been advised that the parties have reached a settlement in principle, it is

ORDERED that the above-entitled action be and hereby is discontinued, without costs to either

party, subject to reopening should the settlement not be consummated within thirty (30) days of

the date hereof.

         Any application to reopen must be filed within thirty days of this Order; any

application to reopen filed thereafter may be denied solely on that basis. Further, the parties are

advised that if they wish the Court to retain jurisdiction in this matter for purposes of enforcing

any settlement agreement, they must submit the settlement agreement to the Court within the

next thirty (30) days with a request that the agreement be “so ordered” by the Court.

         SO ORDERED.

Dated:     January 8, 2020
           New York, New York

                                                              _______________________
                                                               Edgardo Ramos, U.S.D.J.
